     Case 1:20-cv-00662-AWI-BAM Document 10 Filed 06/26/20 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   LEROY GOMEZ,                                        Case No. 1:20-cv-00662-AWI-BAM
12                       Plaintiff,                      SCREENING ORDER GRANTING
                                                         PLAINTIFF LEAVE TO FILE AN
13           v.                                          AMENDED COMPLAINT
14   CYNTHIA NORRIS, et al.,                             (Doc. No. 1)
15                       Defendants.                     THIRTY-DAY DEADLINE
16

17

18           Plaintiff Leroy Gomez (“Plaintiff”), a county jail inmate proceeding pro se and in forma
19   pauperis, initiated this civil action on May 11, 2020. Plaintiff’s complaint is currently before the
20   Court for screening. (Doc. No. 1.)
21           I.      Screening Requirement and Standard
22           The Court screens complaints brought by persons proceeding in pro se and in forma
23   pauperis. 28 U.S.C. § 1915(e)(2). Further, the Court is required to screen complaints brought by
24   prisoners seeking relief against a governmental entity and/or against an officer or employee of a
25   governmental entity. 28 U.S.C. § 1915A(a). Plaintiff’s complaint, or any portion thereof, is
26   subject to dismissal if it is frivolous or malicious, if it fails to state a claim upon which relief may
27   be granted, or if it seeks monetary relief from a defendant who is immune from such relief. 28
28
                                                        1
     Case 1:20-cv-00662-AWI-BAM Document 10 Filed 06/26/20 Page 2 of 8

 1   U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b).

 2           A complaint must contain “a short and plain statement of the claim showing that the

 3   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 4   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 5   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 7   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

 8   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 9           To survive screening, Plaintiff’s claims must be facially plausible, which requires

10   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

11   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

12   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

13   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

14   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

15           II.       Plaintiff’s Allegations

16           Plaintiff is currently housed at the Lerdo Pre-Trial Facility in Bakersfield, California. The

17   allegations in the complaint are alleged to have occurred in Kern County, California. Plaintiff

18   names the following defendants: (1) Cynthia Norris, Kern County District Attorney; (2) Nick

19   Roth, Public Defender; (3) Samantha Sark, Public Defender; and (4) Armando Pantoja, Jr., Arvin

20   Police Officer.
21           In Claim I, Plaintiff asserts a violation of the Due Process Clause of the Fourteenth

22   Amendment and alleges as follows:

23           On July 23, 2019, D.A. Cynthia Norris maintained litigation on trumped up
             charges despite the lack of evidence. She even allowed Arvin police officer
24           Armando Pantoja, Jr. to commit perjury in the face of a magistrate at my
             preliminary. During the submission of Judge Louie Vega defense moved for a
25           dismisal [sic] of count (2) P.C. 273, prosecution retaliated by amended P.C. 245
             despite the lack of evidence. This is a vindictive prosecution of the basic sort.
26           From July to December it appeared on the complaint, despite a lack of evidence,
             eventually I will amend this complaint with the prosecutors who litigate this
27           charge. I believe the prosecutor can only amend the complaint from the evidence
             of the preliminary hearing. I also believe that the prosecutors [sic] office and the
28           public defender office conspired against me in an act of entrapment based on the
                                                      2
     Case 1:20-cv-00662-AWI-BAM Document 10 Filed 06/26/20 Page 3 of 8

 1          facts that I possess. I bring them to light.

 2   (Doc. 1 at 3.) Plaintiff contends that this action “gives rise to a vindictive prosecution,” which is

 3   a “constitutional violation.” (Id.) He further contends that he has been unlawfully restrained and

 4   displaced.

 5          In Claim II, Plaintiff asserts violations of the Sixth and Fourteenth Amendments based on

 6   “ineffective assistance.” (Doc. 1 at 4.) He alleges as follows:

 7          Public Defenders Nick Roth and Samantha Sark provided ineffective assistance
            during my proceedings. I requested many times to file vindictive prosecuting
 8          motions or discriminatory prosecutions and they denied me. They never objected
            to Double Jeopardy and other constitutional violations. They lied to me telling
 9          me “Murgia Motions” [were] only for race based things. I requested from the
            beginning of this case self defense (in defense of other) they did not present this
10          defense like I requested. Instead videos that I needed to exonerate me [were]
            suppressed and I believe that they [were] ion conspiracy against me. This is an
11          act of obstruction of justice and against the rules of professional conduct. I also
            believe they entrapped me, because they [were] insistant [sic] that I take a plea
12          bargain, if I didn’t they would refile charges (that are groundless). They even
            brought me three documents that had “no merit,” I denied, they refiled on
13          groundless charges (P.C. 422) Defense Counsel acted as undercover Agents for
            the prosecution.
14

15   (Doc. 1 at 4.) Plaintiff believes that these defendants helped to maintain a discriminatory

16   prosecution and did little to retrieve exculpatory videos. Plaintiff further asserts that these

17   defendants never objected and that their skills fell below standard.

18          In Claim III, Plaintiff contends that he was subjected to cruel and unusual punishment and

19   alleges as follows:

20          On the day of arrest, June 23, 2019, Armando Pantoja, Jr. place me in a car, with
            the windows roled [sic] up, no AC, in 105° degree weather. He showed poor
21          treatment towards a prisoner, not even taking my side of the story. I got his
            attention by kicking the door. Ham and Sargent Breana Padilla ignored my
22          requests and left me [to] suffer a little more in a car in extremally [sic] hot
            weather. And during the preliminary hearing he testified that I had kicked him
23          while I was being transported to the sheriff’s facility Bakersfield. The Arvin
            Police Dept. car port has plenty [of] video, they should have preserved the video
24          for record. Also they failed to show up to first preliminary hearing. As I have
            said in Claim I, Cynthia Norris let him commit perjury. If indeed I would have
25          kicked him he would have reported it to the downtown facility deputies and I
            would be a high risk detainee. Eventually I will amend this complaint with
26          Sargent Padilla because she also commited [sic] perjury in her report. As I had
            said before I was entraped [sic]. [¶] He lied under oath to maintain this unlawful
27          restraint. He also caused personal injury to testicles placing me in car. Only one
            video was booked in evidence, why not the car port incident because it didn’t
28          happen[ ]. This is outrageous police misconduct and entrapment, conspiracy.
                                                       3
     Case 1:20-cv-00662-AWI-BAM Document 10 Filed 06/26/20 Page 4 of 8

 1   (Doc. 1 at 5.)

 2          Plaintiff seeks “unlawful detention relief.” (Doc. 1 at 6.) He also seeks lost wages,

 3   release and compensation.

 4          III.      Discussion

 5          Plaintiff’s complaint fails to comply with Federal Rules of Civil Procedure 8, 18 and 20,

 6   and fails to state a cognizable federal claim. As Plaintiff is proceeding pro se, he will be granted

 7   leave to amend his complaint to cure the identified deficiencies to the extent he can do so in good

 8   faith. To assist Plaintiff, the Court provides the relevant pleading and legal standards.

 9          A.        Federal Rule of Civil Procedure 8

10          Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

11   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed

12   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

13   supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

14   omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to

15   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,

16   127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;

17   see also Twombly, 550 U.S. at 556–557.

18          Although Plaintiff’s complaint is short, it is not a plain statement of his claims. As a basic

19   matter, the complaint does not clearly state what happened, when it happened or who was

20   involved. If Plaintiff files an amended complaint, it should be a short and plain statement of his
21   claims, and must include factual allegations identifying what happened, when it happened and

22   who was involved. Fed. R. Civ. P. 8.

23          B.        Federal Rules of Civil Procedure 18 and 20

24          Insofar as Plaintiff is attempting to assert unrelated claims against unrelated parties in a

25   single action, he may not do so. Fed. R. Civ. P. 18(a), 20(a)(2); Owens v. Hinsley, 635 F.3d 950,

26   952 (7th Cir. 2011); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Plaintiff may bring a
27   claim against multiple defendants so long as (1) the claim arises out of the same transaction or

28   occurrence, or series of transactions and occurrences, and (2) there are commons questions of law
                                                        4
     Case 1:20-cv-00662-AWI-BAM Document 10 Filed 06/26/20 Page 5 of 8

 1   or fact. Fed. R. Civ. P. 20(a)(2); Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997). The

 2   “same transaction” requirement refers to similarity in the factual background of a claim. Id. at

 3   1349. Only if the defendants are properly joined under Rule 20(a) will the Court review the other

 4   claims to determine if they may be joined under Rule 18(a), which permits the joinder of multiple

 5   claims against the same party. Thus, Plaintiff may not bring in one case all claims he has arising

 6   from different incidents involving different defendants. For instance, Plaintiff may not bring

 7   claims against Defendants Roth and Sark related to their representation of Plaintiff in a criminal

 8   prosecution and a claim against Defendant Pantoja, Jr., related to the conditions of Plaintiff’s

 9   arrest in the same action. Unrelated claims involving multiple defendants belong in different

10   suits. See George, 507 F.3d at 607.

11           C.      Plaintiff’s Claims for Release from Custody

12           Plaintiff cannot obtain release from custody in a § 1983 proceeding. The federal remedy

13   for challenging confinement is a petition for writ of habeas corpus. See Preiser v. Rodriguez, 411

14   U.S. 475, 500 (1973).

15           D.      Plaintiff’s Claims Against Kern County District Attorney

16           Plaintiff appears to assert a § 1983 claim against Cynthia Norris, Kern County District

17   Attorney based on allegations related to Plaintiff’s criminal prosecution.

18           Prosecutors are absolutely immune from civil suits for damages under § 1983 that

19   challenge activities related to the initiation and presentation of criminal prosecutions. Imbler v.

20   Patchtman, 424 U.S. 409, 424–28, 431 (1976); see also Van de Kamp v. Goldstein, 555 U.S. 335,
21   342–43 (2009); Botello v. Gammick, 413 F.3d 971, 975 (9th Cir. 2005); Demery v. Kupperman,

22   735 F.2d 1139, 1144 (9th Cir. 1984) (holding prosecutorial immunity extends to actions during

23   both the pre-trial and post-trial phase of a case). Here, Plaintiff’s allegations relate to functions

24   intimately associated with a criminal prosecution. As a result, Plaintiff fails to state a claim

25   claims against the Kern County District Attorney.

26           E.      Plaintiff’s Claims for Malicious Prosecution
27           For a constitutional claim of malicious prosecution under § 1983, a plaintiff must show

28   that the prosecution “(1) was commenced by or at the direction of the defendant and was pursued
                                                        5
     Case 1:20-cv-00662-AWI-BAM Document 10 Filed 06/26/20 Page 6 of 8

 1   to a legal termination in [the] plaintiff’s[ ] favor; (2) was brought without probable cause; ...(3)

 2   was initiated with malice,” and (4) was brought “for the purpose of denying [the plaintiff] equal

 3   protection or another specific constitutional right.” Mills v. City of Covina, 921 F.3d 1161, 1169

 4   (9th Cir. 2019) (citing Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir. 2004)).

 5          Plaintiff’s complaint does not provide sufficient factual information to state a cognizable

 6   claim for malicious prosecution against any defendant. Plaintiff has not adequately alleged that

 7   any prosecution was terminated in his favor, was brought without probable cause, or was initiated

 8   with malice.

 9          F.      Plaintiff’s Claims Against Kern County Public Defenders

10          Plaintiff brings suit against Defendants Nick Roth and Samantha Sark for actions

11   performed as Plaintiff’s public defenders. To state a claim under § 1983, Plaintiff must allege a

12   deprivation of a right secured by the Constitution and laws of the United States “by a person

13   acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988) (citations omitted). “[A]

14   public defender does not act under color of state law [pursuant to 42 U.S.C. § 1983] when

15   performing a lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.”

16   Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981). Plaintiff’s claims against his public defenders all

17   relate to their function as Plaintiff’s advocates (i.e. refusing to present certain defenses and

18   evidence and recommending a plea bargain). Therefore, Plaintiff’s claims against Defendants

19   Roth and Sark fail.

20          G.      Plaintiff’s Claims for Cruel and Unusual Punishment
21          Plaintiff appears to assert a Fourth Amendment claim arising from his arrest and

22   subsequent detention in a car with the windows rolled up in 105° heat.

23          Where a claim of excessive force arises in the context of an investigatory stop, arrest, or

24   other “seizure” of a free citizen, the claim is “properly analyzed under the Fourth Amendment’s

25   ‘objective reasonableness’ standard.” Graham v. Connor, 490 U.S. 386, 388 (1989). Although

26   the Ninth Circuit has not squarely addressed the issue of a post-arrest detention in a hot,
27   unventilated police vehicle in a published decision, it appears that this conduct can constitute

28   excessive force under the Fourth Amendment. See Kassab v. San Diego Police Dep’t, 453 Fed.
                                                        6
     Case 1:20-cv-00662-AWI-BAM Document 10 Filed 06/26/20 Page 7 of 8

 1   App’x 747, 748 (9th Cir. 2011) (finding genuine issue of material fact existed as to whether

 2   police used excessive in leaving arrestee in hot police car in violation of the Fourth Amendment);

 3   see also Burchett v. Kiefer, 310 F.3d 937, 945 (6th Cir. 2002) (post-arrest detention in police

 4   vehicle with windows rolled up in 90 degree heat for three hours constituted excessive force

 5   under the Fourth Amendment); Gonzalez v. E. Los Angeles Sheriff Dep’t, No. 2:19-CV-07867-

 6   SVW-JC, 2020 WL 2949831, at *4 (C.D. Cal. Mar. 11, 2020) (concluding that post-arrest

 7   detention in a hot, unventilated police vehicle may constitute excessive force in violation of

 8   Fourth Amendment).

 9          Although an “unnecessary exposure to heat” may cause a constitutional violation, see

10   Dillman v. Tuolumne Cty., No. 1:13-CV-00404 LJO SKO, 2013 WL 1907379, at *10 (E.D. Cal.

11   May 7, 2013), being briefly detained in uncomfortable conditions, such as a hot patrol car, does

12   not amount to a constitutional violation. See Arias v. Amador, 61 F.Supp.3d 960, 976 (E.D. Cal.

13   2014) (post-arrest detention for approximately 15 minutes in “very hot” police car with window

14   rolled down about 4 inches not in violation of the Fourth Amendment); Esmont v. City of New

15   York, 371 F.Supp.2d 202, 214 (S.D.N.Y. 2005) (finding no Fourth Amendment violation where

16   plaintiff held in hot police car for ten minutes without injury).

17          Here, Plaintiff does not provide sufficient factual allegations to support a Fourth

18   Amendment claim. As a practical matter, Plaintiff fails to allege the length of his detention or

19   otherwise assert any injury from such detention.

20          IV.     Conclusion and Order
21          Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8, 18 and 20

22   and fails to state a cognizable federal claim. As Plaintiff is proceeding pro se, the Court will

23   grant Plaintiff an opportunity to amend his complaint to cure these deficiencies to the extent he is

24   able to do so in good faith. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

25          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

26   each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556
27   U.S. at 678-79, 129 S.Ct. at 1948-49. Although accepted as true, the “[f]actual allegations must

28   be [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at
                                                        7
     Case 1:20-cv-00662-AWI-BAM Document 10 Filed 06/26/20 Page 8 of 8

 1   555 (citations omitted).

 2           Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

 3   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

 4   “buckshot” complaints).

 5           Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

 6   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

 7   complaint must be “complete in itself without reference to the prior or superseded pleading.”

 8   Local Rule 220.

 9           Based on the foregoing, it is HEREBY ORDERED that:

10           1.      The Clerk’s Office shall send Plaintiff a complaint form;

11           2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file a

12   first amended complaint curing the deficiencies identified by the Court in this order or file a

13   notice of voluntary dismissal; and

14           3.      If Plaintiff fails to file an amended complaint in compliance with this order, the

15   Court will recommend dismissal of this action, with prejudice, for failure to obey a court order

16   and for failure to state a claim.

17
     IT IS SO ORDERED.
18

19       Dated:     June 25, 2020                                /s/ Barbara   A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        8
